Burnett, J., delivered the opinion of the Court—Terry, C. J.,. concurring.
The questions raised in this case are, in all essential particulars, the same as those decided in the case of Woods v. The City, (4 Cal., 190.) The learned counsel for plaintiff has sought to show a difference in the two cases; but has failed, in our judgment, to make it out. The reasons given, and the views expressed in the opinion .of the Court in that case are entirely applicable to the facts of this ease.
The judgment is therefore affirmed.